Citation Nr: 0419083	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the thoracic spine at T-7 (thoracic spine 
disability), currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability, asserted as asthma and bronchitis.

3.  Entitlement to service connection for low back 
disability, including as secondary to the veteran's service-
connected thoracic spine disability.

4.  Entitlement to service connection for cervical spine 
disability, including as secondary to the veteran's service-
connected thoracic spine disability.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000, February 2001 and July 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In the May 2000 
rating decision, the RO increased the evaluation of the 
veteran's thoracic spine disability from 10 to 20 percent, 
effective August 17, 1999.  In the February 2001 rating 
action, the RO denied the veteran's application to reopen a 
claim of service connection for respiratory disability.  In 
the July 2002 rating decision, the RO denied service 
connection for low back and cervical spine disabilities.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In a May 2000 statement, the veteran, who had previously been 
granted entitlement to nonservice-connected pension benefits, 
asserted that he was 100 percent disabled due to service-
connected conditions.  In addition, he clarified that he is 
not seeking entitlement to pension benefits.  The Board 
interprets this statement as an informal claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

In his November 2001 testimony before a hearing officer at 
the RO, the veteran reported that he had headaches that were 
related to his service-connected thoracic spine disability.  
In this regard, the Board notes that a review of the claims 
folder shows that when seen on an outpatient basis by VA in 
May 1979, he communicated a similar complaint, but that the 
RO denied service connection for this condition in an 
unappealed August 1983 rating decision.  In light of the 
foregoing, the Board finds that the veteran has filed an 
informal claim of entitlement to a TDIU and an application to 
reopen a claim of service connection for headaches, and 
observes that, to date, neither claim has been considered by 
VA.  As such, both claims are referred to the RO for 
appropriate action.

In January 2004, the veteran, accompanied by his accredited 
representative, testified at a hearing conducted in 
Washington, DC, before the undersigned Veterans Law Judge.  

The veteran's reopened claim of service connection for a 
respiratory disability and to an increased rating for his 
thoracic spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was established for thoracic spine 
disability as directly related to in-service trauma, 
effective March 9, 1974.

2.  The veteran has degenerative disc disease at L5-L6 and 
L6-S1 that is related to his service-connected thoracic spine 
disability.  

3.  The medical evidence shows that the veteran's cervical 
spine disability was neither caused nor aggravated by his 
service-connected thoracic spine disability.

5.  In a September 1998 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for lung disability; the RO notified the veteran of the 
decision and of his appellate rights, but he did not appeal 
this determination and the decision became final.

6.  Evidence added to the record since the September 1998 
rating decision that denied the veteran's application to 
reopen a claim of entitlement to service connection for lung 
disability is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  Degenerative disc disease at L5-L6 and L6-S1 is 
proximately due to or the result of the veteran's service-
connected thoracic spine disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2003).

2.  Cervical spine disability was not incurred in or 
aggravated by active service, nor is it due to or the result 
of the veteran's service-connected thoracic spine disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

3.  The RO's unappealed September 1998 decision, which denied 
the veteran's application to reopen a claim of service 
connection for lung disability, is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

4.  Evidence received since the September 1998 RO rating 
decision is new and material; the claim of entitlement to 
service connection for respiratory disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim of service connection 
for respiratory disability and to service connection for low 
back and cervical spine disabilities, and that the 
requirements of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).  VA has amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

During the course of this appeal, VA has associated 
voluminous records of the veteran's post-service treatment at 
multiple VA Medical Centers, dated since the 1970s, as well 
as those from the Social Security Administration (SSA).  In 
addition, in June 2002, he was afforded a VA spine 
examination, and in the report of that examination, the 
physician an opinion as to the etiology of his low back and 
cervical spine conditions.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  He and his mother also testified at a 
hearing held before RO personnel in November 2001, and as 
noted in the introduction, in January 2004, he appeared at a 
hearing chaired by the undersigned Veterans Law Judge.

The veteran and his representative have also been provided 
with Statements of the Case (SOCs) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notified them of the evidence needed by the 
veteran to prevail on the claims.  By way of these 
communications, as well as a May 2003 RO letter, VA advised 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
Thus, VA gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
VAOPGCPREC 1-2004 (2004).  

There is no pertinent, identified, outstanding evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a remand of the case to the RO for providing 
additional assistance or to give the representative another 
opportunity to present additional evidence and/or argument, 
especially given the following decision granting service 
connection for degenerative disc disease at L5-L6 and L6-S1 
and reopening the veteran's claim of service connection for 
respiratory disability.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


II.  Service connection for low back and cervical spine 
disabilities

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that service connection is warranted for 
low back and cervical spine disabilities on the basis that 
the conditions are related to the same in-service trauma that 
resulted in his service-connected thoracic spine disability.  
He alternatively maintains that service connection is 
warranted because these disabilities were caused or 
aggravated by his service-connected thoracic spine 
disability.  

Although the Board has reviewed the voluminous lay and 
medical evidence in detail, because it is clear that the 
veteran has been diagnosed as having low back and cervical 
spine disabilities, and since service connection is in effect 
for thoracic spine disability, the Board will focus its 
discussion to the evidence that concerns whether his low back 
or cervical spine disabilities are either related to or had 
its onset during service or were caused or aggravated by his 
service-connected thoracic spine disability.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In a September 1974 rating decision, the RO granted service 
connection for thoracic spine disability and assigned an 
initial 10 percent evaluation, effective March 9, 1974.  In 
May 2000, the RO increased the evaluation of this condition 
to 20 percent, effective August 17, 1999.

With respect to his low back disability, in his statements 
and testimony, the veteran asserts service connection on both 
a direct and secondary basis.  The Board notes that the only 
competent medical evidence addressing the onset and/or 
etiology of the veteran's low back disability is contained in 
the June 2002 VA examination report.  In that report, a VA 
physician, who indicated that he had reviewed all of the 
veteran's pertinent medical records contained in the three 
volumes of his claims file, opined that the veteran's 
degenerative disc disease at L5-L6 and L6-S1 was aggravated 
by his service-connected thoracic spine disability.  Thus, in 
the absence of any contradictory medical opinion addressing 
the etiology or onset of this disorder, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence supports his claim of 
entitlement to service connection for degenerative disc 
disease at L5-L6 and L6-S1.  

As to his cervical spine disability, the service medical 
records are negative for complaints or treatment of this 
condition, and the veteran does not contend otherwise.  The 
Board reiterates that at the outset of his June 2002 VA 
examination report, the June VA physician indicated that he 
had reviewed the veteran's pertinent medical history 
contained in the three volumes of his claims folder.  
Thereafter, following his examination, the physician opined 
degenerative spondylosis of the lower cervical spine, with 
degenerative disc disease at C5-C6, was not related to 
service or to his thoracic spine injury; with respect to the 
latter basis, he stated that the disability was not caused or 
aggravated by that service-connected condition.

There is no other competent medical evidence that addresses 
whether there is a relationship between the veteran's 
cervical spine disability and service or to his service-
connected thoracic spine disability.  In light of the 
foregoing, the Board must deny this claim because the 
preponderance of the evidence is against a finding that the 
veteran's cervical spine disability is related to service or 
to any incident of service origin, to include his service-
connected thoracic spine disability.  In this regard, the 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, there is no basis upon which to 
establish service connection for cervical spine disability.

II.  Application to reopen a claim of service connection for 
respiratory disability

In an unappealed April 1975 rating action, the RO denied 
service connection for lung disability because the evidence 
did not reflect that he suffered from a current respiratory 
disability.  Thereafter, in an unappealed August 1983 rating 
decision, the RO denied service connection for COPD (chronic 
obstructive pulmonary disease), bronchitis, emphysema and 
asthma on the ground that there was no evidence of continuity 
of respiratory symptomatology since service.  In October 
1997, the RO denied reopening of the veteran's asthma claim 
on the basis that there was no medical evidence linking the 
condition to service, and again the veteran failed to appeal.  
Finally, in an unappealed September 1998 rating decision, the 
RO again denied reopening of the veteran's lung disability 
claim, reasoning that the veteran still had no competent 
medical evidence relating any current lung disorder to 
service.  The veteran filed his current application to reopen 
a claim of service connection for respiratory disability in 
May 2000.

The evidence of record at the time of the September 1998 
rating decision consisted of the service medical records; VA 
treatment records and reports, dated from 1978 to 1998; and 
statements and written argument of or on behalf of the 
veteran.

Because the veteran did not submit a Notice of Disagreement 
to the September 1998 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claim of 
service connection for respiratory disability in May 2000, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in May 2000.

Evidence associated with the claims folder since the 
September 1998 rating decision includes the transcripts of 
the veteran's testimony at personal hearings, conducted 
before a hearing officer at the RO in November 2001 and 
before the undersigned Veterans Law Judge in January 2004; an 
April 1997 private medical report indicating that the veteran 
had a history of asthma since the early 1970s; VA treatment 
records, dated since the 1970s to November 2002, some of 
which had not been of record, see Smith v. West, 12 Vet. 
App. 312, 315 (1999); and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance among the newly received evidence 
is the veteran's November 2001 and January 2004  hearing 
testimony, in which he reported that he had had chronic 
respiratory problems since service.  Also important was his 
mother's testimony corroborating this account; she reported 
that, following the veteran's discharge, he resided with her 
and she witnessed him suffering from respiratory symptoms.  
In addition, the Board observes that the recent VA treatment 
records reflect continued diagnoses of asthma, COPD, and 
bronchitis.  

This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's respiratory disability claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for respiratory 
disability is reopened.  


ORDER

Service connection for degenerative disc disease at L5-L6 and 
L6-S1 is granted.

Service connection for cervical spine disability is denied.

As new and material evidence has been presented, the 
veteran's claim of service connection for respiratory 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the Board finds that the 
veteran's reopened claim of service connection for 
respiratory disability and to an increased rating for 
thoracic spine disability must be remanded for additional 
development and adjudication.

The Board notes that the enactment of the VCAA constitutes a 
significant change in the law.  This liberalizing law is 
applicable to these claims because they are currently pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  

With regard to the veteran's reopened respiratory disability 
claim, the Board observes that, despite numerous requests 
during the course of this appeal, since service, the veteran 
has not been afforded a formal VA examination to determine 
whether he has a respiratory disability that is related to or 
had its onset during service.  The Board concludes that, 
pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim, and that in the examination report, 
the examiners should offer opinions as to the likelihood that 
any respiratory disability found to be present is related to 
or had its onset during service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

As to the veteran's thoracic spine disability, the Board 
finds that, pursuant to the notifications provisions of the 
VCAA, the RO must advise the veteran that effective September 
26, 2003, substantive changes have been made to the criteria 
for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  To date, the 
veteran has not been notified of the newly enacted provisions 
of Diagnostic Codes 5235-5243, and in light of the VCAA, the 
RO must notify of the veteran of the amended criteria and 
afford him a new examination that addresses the criteria 
contemplated by the new provisions.  As such, and because a 
new examination is necessary to evaluate the disability under 
the revised criteria, this claim must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
respiratory problems, and since 2002 for 
his service-connected thoracic spine 
disability.  This should specifically 
include any records of his care at the 
Salem, Virginia, VA Medical Center.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any respiratory disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all 
respiratory conditions found to be 
present.  Thereafter, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any 
respiratory disability found to be 
present either had its onset during 
service or is related to his period of 
active duty.  In doing so, the examiner 
must comment on the findings noted in the 
service medical records as well as the 
veteran's statements and testimony 
regarding the continuity of respiratory 
symptoms since service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected thoracic 
spine disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's thoracic spine.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the 
thoracic spine.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the thoracic 
spine.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
In addition, if possible, the examiner 
should state whether the thoracic spine 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  With respect 
to the veteran's neurological impairment, 
the examiner should also identify any 
neurological symptoms and express an 
opinion as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



